 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KIMBERLY WARD-PETERSON and                      No. 2:18-cv-00567-KJM-DB
      NOEL PETERSON,
12
                        Plaintiffs,
13                                                    ORDER
             v.
14
      J.C. PENNEY CORPORATION, INC.,
15    J.C. PENNEY COMPANY, INC. and
      DOES 1 through 10, inclusive,
16
                        Defendants.
17

18
                   The parties jointly request the court amend certain deadlines in the scheduling
19
     order. See ECF No. 13. The stipulation is GRANTED. The following dates are amended:
20
              Description                     Existing Date                      New Date
21
      Mediation completion            July 10, 2019                    January 13, 2020
22    deadline
      Discovery completion            October 6, 2019                  February 4, 2020
23
      deadline
24    Disclosure of expert witness    November 6, 2019                 March 4, 2020
25    deadline
      Disclosed expert witness        November 26, 2019                March 24, 2020
26    rebuttal deadline
27    Expert discovery completion     December 26, 2019                April 24, 2020
      deadline
28
                                                      1
 1    Hearing on dispositive          February 14, 2020               June 19, 2020
 2    motions

 3

 4   This amendment does not alter any other portions of the scheduling order.

 5                 IT IS SO ORDERED.

 6   DATED: September 18, 2019.

 7
                                                     UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
